DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 11/24/2021 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,207,016 (‘016 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent anticipates claims 1-3 and 5 of the instant application.
Regarding claim 1, claim 1 of the ‘016 patent discloses a medical probe, comprising: an insertion tube for insertion into a patient body; an arm attached to a distal end of the insertion tube; a reference electrode on a surface of the arm and configured to contact internal tissues; and multiple electrodes arranged in a non-uniform geometry surrounding the reference electrode such that the multiple electrodes are configured to sense anatomical signals and provide electrical signals which, when measured relative to the reference electrode, are indicative of the anatomical signals in the patient body (Col. 11-12, ll. 56 – 3).
Regarding claim 2, claim 1 of the ‘016 patent discloses the multiple electrodes are each arranged on the surface of the arm (Col. 11, ll. 62-63).
Regarding claims 3 and 5, claim 1 of the ‘016 patent discloses the electrical signals are indicative of a direction and a magnitude of the anatomical signals (Col. 11-12, ll. 65-1).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ‘016 patent.
Regarding claim 4, claim 6 of the ‘016 patent discloses the electrical signals are indicative of a propagation speed of the anatomical signals.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ‘016 patent. 
Regarding claim 8, claim 4 of the ‘016 patent discloses one or more wireless communication devices, which are electrically connected to one or more of the electrodes and are configured to transmit the electrical signals to a system external to the patient body.
Claims 9-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ‘016 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘016 patent anticipates claims 9-11 and 13 of the instant application.
Regarding claim 9, claim 7 of the ‘016 patent discloses a method, comprising: receiving electrical signals from a medical probe, the medical probe comprising: an arm attached to a distal end of an insertion tube; a reference electrode on a surface of the arm; and multiple electrodes arranged in a non-uniform geometry surrounding the reference electrode and configured to provide the electrical signals, which, when measured relative to the reference electrode, are indicative of one or more anatomical signals in the patient body; and estimating, based on the electrical signals, the one or more anatomical signals (Col. 12, ll. 21-36).
Regarding claim 10, claim 7 of the ‘016 patent discloses estimating a direction of the one or more anatomical signals, wherein the electrical signals are indicative of a direction of the anatomical signals (Col. 12, ll. 30-33).
Regarding claim 11, claim 7 of the ‘016 patent discloses estimating a propagation speed of the one or more anatomical signals, wherein the electrical signals are indicative of a propagation speed of the anatomical signals (Col. 12, ll. 34-36).
Regarding claim 13, claim 7 of the ‘016 patent discloses each of the multiple electrodes are on the surface of the arm (Col. 12, ll. 25-27).
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘016 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘016 patent anticipates claim 16 of the instant application.
Regarding claim 16, claim 13 of the ‘016 patent discloses a system, comprising: a medical probe, comprising: an insertion tube for insertion into a patient body; an arm attached to a distal end of the insertion tube; a reference electrode on a surface of the arm; and multiple electrodes arranged in a non-uniform geometry around the reference electrode and configured to provide electrical signals that, when measured relative to the reference electrode, are indicative of anatomical signals in the patient body; and a processor configured to estimate, based on the electrical signals, at least one characteristic of the anatomical signals (Col. 12-13, ll. 56-3).
Regarding claim 20, claim 13 of the ‘016 patent discloses the multiple electrodes are arranged on the surface of the arm (Col. 12, ll. 62-63).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 6, 14, and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
 Regarding claims 6, 14, and 17, the claims recite “at least two body surface electrodes coupled to a skin of the patient body”. This limitation positively recites the “skin of the patient body”, and thus is directed to and/or encompasses a human organism. It is recommended that Applicant amend the claim to recite the human organism passively, i.e., “at least two body surface electrodes configured to be coupled to a skin of the patient body”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-12, the claims recite, “a direction of the anatomical signals”, “a propagation speed of the anatomical signals”, and “a magnitude of the anatomical signals”, respectively. It is unclear whether or not these limitations refer to the previously disclosed “direction of the one or more anatomical signals”, “propagation speed of the one or more anatomical signals”, and “direction of the one or more anatomical signals”, of claims 10-12 respectively. For examination purposes, these limitations have been interpreted as “the direction of the one or more anatomical signals”, “the propagation speed of the one or more anatomical signals”, and “the direction of the one or more anatomical signals”, respectively. 
Allowable Subject Matter
Claims 1, 9, and 16 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: In the closest prior art, Scharf (US 2014/0121470) in view of Budd (US 5553611) (see final rejection mailed 03/15/2021, pg. 5-7, para. 17-20 for application no. 16/235,769, which this instant application is a continuation of) does not teach multiple electrodes arranged in a non-uniform geometry surrounding the reference electrode. As defined by Applicant in corresponding publication US 2022/0079496, para. 59, such non-uniform geometry refers to a geometrical structure in which the center of gravity (COG) of reference electrode is not located on a straight line connecting between any pair of electrodes from among electrodes surrounding the reference electrode (see e.g. Fig. 3A) and, as described in para. 75, allows sensing a wavefront moving in any direction. Such electrode arrangements and associated criticality render the invention novel and non-obvious in view of the prior art.
Claims 7, 15, and 18-19 are objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792